IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 October 25, 2007
                                  No. 07-20069
                               Conference Calendar           Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

ROBERTO MARTINEZ-REYES, also known as Roberto Martinez Reyes

                                            Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:06-CR-295-1


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Roberto Martinez-Reyes (Martinez) appeals his guilty plea conviction and
sentence for illegal reentry following removal from the United States. Martinez
contends that his sentence is unreasonable because this court’s post-Booker1
rulings have effectively reinstated the mandatory guidelines regime condemned




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
      1
          United States v. Booker, 543 U.S. 220 (2005).
                                   No. 07-20069

in Booker. This argument is foreclosed. See Rita v. United States, 127 S. Ct.
2456, 2462 (2007).
      In light of Apprendi v. New Jersey, 530 U.S. 466 (2000), Martinez
challenges the constitutionality of 8 U.S.C. § 1326(b)’s treatment of prior felony
and aggravated felony convictions as sentencing factors rather than elements of
the offense that must be found by a jury. This court has held that this issue is
“fully foreclosed from further debate.” United States v. Pineda-Arrellano, 492
F.3d 624, 625 (5th Cir. 2007), petition for cert. filed (Aug. 28, 2007) (No. 07-6202).
      The judgment of the district court is AFFIRMED.




                                          2